TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00503-CR



                              Trevin Darnell Alexander, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
            NO. 74716, HONORABLE JOHN GAUNTT, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Trevin Darnell Alexander appeals the revocation of his deferred

adjudication community supervision and adjudication of guilt for possession of phencyclidine (PCP)

less than one gram. See Tex. Health & Safety Code § 481.115. At a hearing on the motion to

adjudicate, Alexander entered an open plea of true, and the district court assessed punishment at

12 months in state jail. The court certified that Alexander has the right of appeal.

               Alexander’s court-appointed attorney has filed a motion to withdraw supported by a

brief addressing this appeal and concluding that this appeal is frivolous and without merit. The

brief meets the requirements of Anders v. California, 386 U.S. 738, 744 (1967), by presenting a

professional evaluation of the record in this cause demonstrating why there are no arguable appellate

grounds to be advanced. See id.; see also Penson v. Ohio, 488 U.S. 75, 80 (1988); High v. State,

573 S.W.2d 807, 811-13 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684, 684 (Tex. Crim.
App. 1974); Jackson v. State, 485 S.W.2d 553, 553 (Tex. Crim. App. 1972); Gainous v. State,

436 S.W.2d 137, 138 (Tex. Crim. App. 1969). Counsel sent a copy of the brief to Alexander,

advised him of his right to examine the appellate record in this cause and to file a pro se brief,

and supplied Alexander with a form motion for pro se access to the appellate record. See Anders,

386 U.S. at 744; Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014). Alexander did not

file a pro se brief and did not request an extension of time to do so.

               We have reviewed the record in this cause and find no reversible error. See Garner

v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); Bledsoe v. State, 178 S.W.3d 824, 826-27

(Tex. Crim. App. 2005). We agree with counsel that this appeal is frivolous. Counsel’s motion to

withdraw is granted. The judgment of conviction is affirmed.




                                               Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Bourland

Affirmed

Filed: December 9, 2016

Do Not Publish




                                                  2